Notice of Allowability
	Claims 39-49 are allowed.

Information Disclosure Statement
The information disclosure statement filed 11 November 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
It has been considered in part.  The Korean Office Action has not been considered.  The English abstract of the Korean patent document has been considered.

/ELIZABETH L MCKANE/Specialist, Art Unit 3991          

/Krisanne Jastrzab/
Specialist, CRU 3991 

/Jean C. Witz/
Supervisory Specialist, CRU 3991